Citation Nr: 9903527	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an earlier effective date 
for service connection for angioimmunoblastic 
lymphadenopathy.

2.  Whether the appellant is entitled to increased dependency 
and indemnity compensation benefits effective January 1, 
1993, based on 38 U.S.C.A. § 1311(a)(2) (West 1991 & Supp. 
1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1944 to October 1948 and from 
March 1950 to December 1970, and who died on 
November [redacted], 1980.  

This matter comes before the Board on appeal from a decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The appellant's claim for an earlier effective date for 
compensation based on service connection for 
angioimmunoblastic lymphadenopathy was denied by a January 
1984 Board decision.  

2.  Evidence received since the January 1984 Board decision 
is cumulative and redundant and does not bear directly and 
substantially on whether an earlier effective date for 
service connection for angioimmunoblastic lymphadenopathy is 
warranted, nor is it so significant that it must be 
considered in order to decide the claim.  

3.  The veteran was not in receipt of or entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of eight 
years or more immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The Board's January 1984 decision denying an earlier 
effective date for compensation based on service connection 
for angioimmunoblastic lymphadenopathy is final; new and 
material evidence has not been presented.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(1998).  

2.  The criteria for an award of dependency and indemnity 
compensation at the increased rate have not been met.  
38 U.S.C.A. § 1311(a)(2) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.5 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant is attempting to reopen her claim for an 
earlier effective date for service connection for 
angioimmunoblastic lymphadenopathy.  The Board finds, as 
discussed below, that she has not submitted new and material 
evidence.  

The evidence of record prior to the January 1984 Board 
decision included service medical records, VA treatment 
records dated in September and October 1976 and January and 
February 1980, as well as the original claim filed by the 
veteran on March 14, 1980.  

An April 1982 Board decision granted service connection for 
angioimmunoblastic lymphadenopathy for accrued benefits 
purposes.  A May 1982 rating decision established the 
effective date of March 14, 1980, for service connection for 
angioimmunoblastic lymphadenopathy and assigned a 100 percent 
evaluation.  

The appellant appealed the effective date assigned for 
service connection for angioimmunoblastic lymphadenopathy.  
The Board's January 1984 decision denied an effective date 
prior to March 14, 1980, for service connection for 
angioimmunoblastic lymphadenopathy.  Since there is a prior 
final decision with respect to this claim, the appellant must 
submit new and material evidence in order to reopen it.

The effective date of an award of disability compensation is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later, is 
the effective date for direct service connection.  38 C.F.R. 
§ 3.400(b)(2) (1998).  If a claim was previously denied, an 
appellant must submit new and material evidence in order to 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); 38 U.S.C.A. § 5108.  New evidence is evidence that 
was not previously submitted to agency decision makers, and 
that is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156(a).  As a general rule, the credibility of evidence 
is presumed when determining whether to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Material 
evidence is "relevant and probative of the issue at hand."  
Id., at 512.  The following evidence was submitted subsequent 
to the January 1984 Board decision.  

Private treatment records dated in 1974, 1976 and 1980.  An 
April 1998 letter from Paul T. Milloy, M.D., a private 
physician, that indicates that it was his opinion that the 
veteran was totally disabled from the time of his discharge 
until his death from an unusual lymph proliferation.  
Transcripts of two personal hearings afforded the appellant 
in April 1998.  

During the personal hearing the appellant indicated her 
belief that, in 1976, she and the veteran had visited a VA 
office while at a VA medical center and made application for 
benefits.  She indicated that there had been no application 
for VA benefits prior to 1976, but she believed service 
connection should be granted from 1970 when the veteran was 
discharged from active service.  

The evidence received subsequent to the January 1984 Board 
decision is cumulative and redundant of evidence that was of 
record at the time of that decision.  The private treatment 
records affirm that the veteran had disability, but they do 
not provide any information with respect to whether or not a 
claim had been filed for benefits.  The appellant's current 
assertion that an informal claim was filed in 1976 is 
cumulative and redundant of her assertion contained in her 
December 1982 notice of disagreement that an informal claim 
had been filed at a VA hospital in 1976.  

Requests have been directed to the VA Medical Center in 
Minneapolis, the facility where the veteran received 
treatment in 1976, for information relating to any 
administrative or medical records concerning the veteran.  
Responses from that facility in 1997 and again in April 1998 
indicate that no further records exist concerning the veteran 
or any purported claim filed by the veteran.  

On the basis of the above analysis none of the additional 
evidence submitted is new, but it is rather cumulative and 
redundant because it is duplicative of the evidence of record 
at the time of the January 1984 Board decision, and does not 
provide any additional evidence that either a formal or 
informal claim was filed by the veteran for service 
connection for angioimmunoblastic lymphadenopathy prior to 
March 14, 1980.  See Brannon v. West, 12 Vet. App. 32 (1998).  
Accordingly, there is no new evidence that is probative of 
the issue at hand, i.e., whether a claim was filed for 
service connection for angioimmunoblastic lymphadenopathy 
prior to March 14, 1980.  Therefore, the appellant's claim 
may not be reopened.  

II.  Increased Dependency and Indemnity Compensation

In light of the Board's decision with respect to the issue 
just addressed above, the Board has determined that 
disposition with respect to the issue of entitlement to 
increased dependency and indemnity compensation is a matter 
in which the law, as opposed to the evidence, is dispositive.  
The United States Court of Veterans Appeals (Court) has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive.  Therefore, in cases such as this, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under 38 U.S.C.A. § 1311(a)(2), (Public Law No. 102-568), an 
increased rate of dependency and indemnity compensation (DIC) 
is payable to the surviving spouse f at least 
eight years immediately preceding death.  

The facts in this case are that on March 14, 1980, the 
veteran filed his initial original claim for service 
connection for disability.  His death subsequently occurred 
on November [redacted], 1980.  Service connection was subsequently 
established for angioimmunoblastic lymphadenopathy, evaluated 
as 100 percent disabling from March 14, 1980, the date the 
veteran filed his claim.  Therefore, the veteran was not in 
receipt of or entitled to receive compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of eight years or more immediately 
preceding his death.  

The appellant's assertion with respect to an earlier 
effective date for the grant of service connection for 
angioimmunoblastic lymphadenopathy has previously been 
addressed.  Accordingly, the Board concludes that the 
appellant's claim of entitlement to increased dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1311(a)(2) has no legal merit or entitlement 
under the law.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to an earlier effective date for service 
connection for angioimmunoblastic lymphadenopathy and the 
appeal with respect to this issue is denied.  

Entitlement to increased dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1311(a)(2) is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

